Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
        Priority
This application claims benefit for domestic priority under 35 U.S.C. § 119(e) [to a provisional application 62/828,593 04/03/2019], is acknowledged. 
 Status of Claims
Claims 1-20 are currently pending in the application. 
Receipt is acknowledged of amendment / response filed on April 29, 2021 and that has been entered. 
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 07/08/2020, which has been entered in the file.
Response to Election/Restriction

In response to the restriction requirement Applicants have elected Group II, which now includes claims 4-16 drawn to a crystalline form of Betrixaban maleate and dimethyl sulfoxide comprising PXRD peaks, is acknowledged. However, during a telephonic interview with Mr. Richard Byrne (Attorney for Applicant) on May 04, 2021, Applicant has agreed to cancel non-elected claims 1-3 and 17-20, and therefore, the restriction requirement is hereby withdrawn and hence, all remaining pending claims 4-16 are currently examined and found allowable over the prior art of record.

		Applicants preserve their right to file a divisional on the non-elected subject matter.
Examiner’s amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
     Authorization for this examiner's amendment was given in a telephonic interview with Mr. Richard Byrne on May 04, 2021. 
 The application has been amended as follows: 
a.          Claims 1-3 and 17-20 have been canceled. 

Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
Claims 4-16 are being allowed since the instantly claimed inventions are neither obvious nor anticipated by the prior art (closest art US 8,946,269, IDS) and there is no suggestion or motivation to modify any prior art to obtain a crystalline form of Betrixaban maleate and dimethyl sulfoxide comprising PXRD peaks, 
    PNG
    media_image1.png
    24
    411
    media_image1.png
    Greyscale
and therefore, the instant claims 4-16 are found allowable over the prior art of record.

Telephone Inquiry

Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [joseph.mckane@uspto.gov]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant. See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626